The plaintiff declared on an assumpsit on an insimul computaver. The defendant pleaded infancy; the plaintiff replied it was for necessaries.
Mason. An action on the case does not lie against an infant, for in it damages are to be recovered; but debt only.
Sed non allocatur, because it has been otherwise adjudged.
2. This action is grounded on account, in which the infant may be mistaken, and here evidence shall not be given of the value of the goods, but of the account only. And it was so adjudged 19 Jac. B. R., in the case of Stirrel and Homeday, and the reason given was that the infant may be mistaken. Noy, 87; Bendl., 203; Palm., 528.